Citation Nr: 1025926	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-38 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for a cardiovascular 
disorder, claimed as coronary artery disease and atherosclerosis.  

2.   Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel




INTRODUCTION

The Veteran had active service from July 1966 to May 1972, 
including service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

On October 13, 2009, in accordance with authority provided 
in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, 
and B cell leukemias.  As required by 38 U.S.C. 1116, the 
Department of Veterans Affairs (VA) will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon 
the planned new presumptions.  On November 20, 2009, the 
Secretary of Veterans Affairs directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  As this 
appeal contains a claim that may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned 
final regulations are published, the adjudication of any 
case or claim that has been stayed will be resumed.  

As the Veteran has been diagnosed as having coronary heart 
disease and is presumed to have been exposed to herbicides during 
his service in Vietnam, his claim for service connection for a 
cardiovascular disorder, claimed as coronary artery disease and 
atherosclerosis is subject to this stay. 

The issue of service connection for a skin disorder is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.

REMAND

Further development is needed on the claim of service connection 
for a skin condition.  From 1990 forward, the evidence documents 
intermittent complaints of a rash on the hands and feet and 
fungus on the feet and includes diagnoses of tinea pedis, tinea 
corpus, and onychomycosis.  It also documents the Veteran's 
history of having the rash during and since service.  See October 
2006 claim.  See also May 1993 private treatment record 
(Veteran's spouse reports that Veteran has "fungus" on feet 
during summer).  The Veteran is competent to report a history of 
continuity of symptomatology and based on that history and the 
evidence of post-service treatment, the Board finds a VA 
examination is needed to determine if a chronic skin condition 
onset in service or is causally related to service.  See 38 
C.F.R. § 3.159(a)(2) (2009); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any outstanding private 
treatment records.  All reported records 
should be requested.

2.  After completion of the foregoing, 
schedule the Veteran for an examination to 
determine the nature and etiology of the 
Veteran's skin disorder.  For any diagnosed 
disorder, the examiner is requested to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the disorder onset in service or is 
causally related to service, to include in-
service herbicide exposure.  A rationale 
for any opinion expressed is requested.  

3.  Thereafter, readjudicate the claim of 
service connection.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


